Exhibit 10.35

 

--------------------------------------------------------------------------------

NEWMONT

EMPLOYEE PERFORMANCE INCENTIVE COMPENSATION

PAYROLL PRACTICE

(Effective and restated January 1, 2007)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION I   DEFINITIONS    1

1.1 “Common Stock”

   1

1.2 “EPI Bonus”

   1

1.3 “Fair Market Value”

   1

1.4 “Performance Period”

   2

1.5 “Total Shareholder Return Modifier”

   2

1.6 “Restricted Stock Units”

   2

1.7 “Targeted Payout Percentage”

   2

1.8 “Terminated Eligible Employee”

   2 SECTION II   ELIGIBILITY    2 SECTION III   EPI BONUS    2-3

3.1 Determination of EPI Bonus—In General

   3

3.2 Determination of EPI Bonus and Payment of EPI Bonus to Terminated Eligible
Employees

   3

3.3 Form of Payment

   3

3.4 Withholding Taxes

   3

3.5 Restrictions on Common Stock or Restricted Stock Units

   3-4 SECTION IV   GENERAL PROVISIONS    5

 

i



--------------------------------------------------------------------------------

NEWMONT

EMPLOYEE PERFORMANCE INCENTIVE COMPENSATION

PAYROLL PRACTICE

(Effective as of January 1, 2007)

PURPOSE

The purpose of the payroll practice is to provide to Employees of Newmont Mining
and its Affiliated Entities that participate in this payroll practice a more
direct interest in the success of the operations of Newmont Mining. Employees of
Newmont Mining and participating Affiliated Entities will be rewarded in
accordance with the terms and conditions described below.

SECTION I-DEFINITIONS

The capitalized terms used in this payroll practice shall have the same meaning
as the capitalized terms in the Annual Incentive Compensation Payroll Practice,
unless otherwise stated herein. In addition, the terms set forth in this Section
shall have the meaning set forth below.

1.1 “Common Stock” means the $1.60 par value common stock of Newmont Mining
Corporation.

1.2 “EPI Bonus” means the bonus payable to an eligible Employee in the form of
Restricted Stock or Restricted Stock Units under this payroll practice with
respect to a Performance Period (or portion thereof as provided in Section 3.2),
which shall be determined by multiplying the eligible Employee’s Bonus Eligible
Earnings by the product of (a) the Targeted Payout Percentage as set forth in
Schedule A for the eligible Employee’s grade for the Performance Period (or
portion thereof) times (b) the Aggregate Payout Percentage calculated in
accordance with Section 3.4 of the Annual Incentive Compensation Payroll
Practice. Beginning in 2006, the EPI bonus will begin a three-year look back
weighted calculation that will be phased in over a period of two years. In 2007,
EPI bonus will be calculated using 40% weighting of 2006 results and 60%
weighting of 2007 results. In 2008, the three-year weighted EPI bonus
calculation will go into effect, and will remain going forward. The three-year
weighted EPI bonus calculation is comprised of 20% weighting for the first year
(two years ago), 30% weighting for the second year (one year ago), and 50%
weighting for the third year (the current year). In addition, the EPI Bonus may
be increased based upon the Total Shareholder Return Modifier, as defined and
explained in this document. Restricted Stock or Restricted Stock Units awarded
as an EPI Bonus shall have terms and conditions, and shall be subject to such
restrictions as defined by the Compensation Committee.

1.3 “Fair Market Value” means, with respect to a share of Common Stock as of a
given date, the fair market value calculated in accordance with the Newmont
Mining stock plan from which such shares are to be issued.

 

1



--------------------------------------------------------------------------------

1.4 “Performance Period” means the calendar year over which the Aggregate
Performance Percentage shall be calculated for purposes of determining the
amount of an EPI Bonus. The Performance Period shall be the calendar year.

1.5 “Total Shareholder Return Modifier” means Newmont’s leverage to gold price
as a multiple of total annual return to gold price appreciation. Payout
percentage will be in accordance to Schedule B

1.6 “Restricted Stock Units” means the right to receive Common Stock under terms
and conditions defined in a Restricted Stock Unit Agreement, as defined by the
Compensation Committee.

1.7 “Targeted Payout Percentage” means the percentage of an eligible Employee’s
Bonus Eligible Earnings taken into account when calculating the EPI Bonus with
respect to a Performance Period, as specified in Schedule A. If the Pay Grade of
an eligible Employee changes during a Performance Period, the Targeted Payout
Percentage applicable to such eligible Employee shall be prorated based upon the
number of days spent in each Pay Grade during the Performance Period.

1.8 “Terminated Eligible Employee” has the same meaning as stated in the Annual
Incentive Compensation Payroll Practice except that a Terminated Eligible
Employee for purposes of this practice shall not include employees severed under
any severance plan of Newmont Mining or any Affiliated Entity.

SECTION II-ELIGIBILITY

All Employees of Newmont Mining and/or a Participating Employer in an executive
grade level, except the Chief Executive Officer, are eligible to receive an EPI
Bonus under this payroll practice, provided (i) they are on the payroll of
Newmont Mining and/or a Participating Employer as of the last day of the
relevant Performance Period, and at the time the award is granted, or (ii) they
are a Terminated Eligible Employee with respect to such calendar year. Employees
who are on short-term disability under the Short-Term Disability Plan of Newmont
or a successor plan or not working because of a work-related injury as of the
last day of the Performance Period shall be eligible to receive a bonus under
clause (i). Notwithstanding the foregoing provisions of this Section II, the
Compensation Committee or the Vice President of Human Resources of Newmont
Mining (or his or her delegate) may, prior to the end of any Performance Period,
exclude from or include in eligibility for participation under this payroll
practice with respect to such Performance Period any Employee or Employees.

SECTION III-EPI BONUS

3.1 Determination of EPI Bonus—In General. The EPI Bonus shall be calculated as
soon as reasonably practicable after the Compensation Committee determines the
Aggregate Payout Percentage, including the eligibility for Total Shareholder
Return Modifier award. Following such determination, payment of the EPI Bonus
shall be made to the eligible Employees (other than Terminated Eligible
Employees) in accordance with the provisions of this Section III as soon as
reasonably practicable.

 

2



--------------------------------------------------------------------------------

3.2 Determination of EPI Bonus and Payment of EPI Bonus to Terminated Eligible
Employees. Terminated Eligible Employees shall be entitled to receive an EPI
Bonus based upon their Bonus Eligible Earnings for the Performance Period during
which their employment with Newmont Mining and/or a Participating Employer
terminates, calculated by using the Targeted Payout Percentage for the
Performance Period applicable to the Performance Period during which the
eligible Employee terminated employment. Payment shall be made to a Terminated
Eligible Employee with respect to a Performance Period in accordance with
Section 3.3 as soon as practicable following the date of termination from
employment with Newmont Mining and/or a Participating Employer.

3.3 Form of Payment. The amount of EPI Bonuses payable under this Program shall
be paid in shares of Common Stock or Restricted Stock Units (payable in whole
shares only), which shall be subject to the restrictions set forth in
Section 3.5 below. The number of shares of Common Stock or Restricted Stock
Units to be issued in payment of an EPI Bonus shall be determined based upon the
Fair Market Value of the Common Stock on the date that the Compensation
Committee meets and certifies the satisfaction of the material terms of this
payroll practice with respect to the payment of the EPI Bonus in accordance with
the provisions of Section 3.1. Notwithstanding the foregoing, (i) the
Compensation Committee or the Vice President of Human Resources of Newmont
Mining or his or her delegate may, in its sole discretion, cause all or any
portion of any EPI Bonus otherwise payable in shares of Common Stock to be paid
in cash, and (ii) if an eligible Employee terminates employment before payment
of an EPI Bonus and if all of the eligible Employee’s shares of Common Stock or
Restricted Stock Units granted pursuant to this Program are non-forfeitable, in
accordance with the provisions of Section 3.5, the eligible Employee’s EPI Bonus
may be paid in cash if approved by the Vice President of Human Resources of
Newmont Mining (or his or her delegate). Payment under this payroll practice
will be made no later than the 15th day of the third month following the
calendar year in which an Employee’s right to payment is no longer subject to a
substantial risk of forfeiture.

3.4 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining may determine is required to be
withheld pursuant to any applicable federal, state or local law or regulation.
The Compensation Committee may, in its sole discretion, permit any eligible
Employee to satisfy the minimum withholding applicable to the portion of the EPI
Bonus payable in shares of Common Stock by causing Newmont Mining to withhold
the appropriate number of shares of Common Stock from the EPI Bonus otherwise
payable and to make the requisite withholding payments on behalf of the eligible
Employee.

3.5 Restrictions on Common Stock or Restricted Stock Units.

(a) Shares of Common Stock issued as payment of the EPI Bonus hereunder shall be
restricted. Shares of Common Stock as issued as an EPI Bonus will have a three
year vesting period, with one-third of the stock vesting each year on the
anniversary of the date of grant.

 

3



--------------------------------------------------------------------------------

(b) The Compensation Committee may, in its sole discretion, authorize issuance
of Restricted Stock Units in payment of the EPI Bonus.

(c) Shares of Common Stock or Restricted Stock Units issued under this payroll
practice are subject to forfeiture as follows: If an eligible Employee
terminates employment prior to the first anniversary of the date on which such
shares of Common Stock or Restricted Stock Units were granted to the eligible
Employee (the “Grant Date”), all such shares of Common Stock or Restricted Stock
Units shall be forfeited. If an eligible Employee terminates employment on or
after the first anniversary of the Grant Date, but prior to the second
anniversary of the Grant Date, the eligible Employee shall forfeit two-thirds of
the shares of Common Stock or Restricted Stock Units awarded as a part of such
EPI Bonus. If an eligible Employee terminates employment on or after the second
anniversary of the Grant Date, the eligible Employee shall forfeit one-third of
the shares of Common Stock or Restricted Stock Units awarded as part of such EPI
Bonus. If the eligible Employee terminates employment on or after the third
anniversary of the Grant Date there are no restrictions.

(d) Shares of Common Stock or Restricted Stock Units issued hereunder as a part
of an EPI Bonus shall not be subject to transfer by the eligible Employee until
such time as the Shares have become non-forfeitable in accordance with this
Section, at which time such Shares of Common Stock may be freely transferred by
the eligible Employee subject to all applicable laws, regulations and Newmont
Mining policies.

(e) The Compensation Committee may cause a legend to be placed on the Common
Stock certificates issued pursuant to this Program referring to the restrictions
provided by this Section and, in addition, may in its sole discretion require
one or more of the following methods of enforcing the restrictions:
(i) requiring the eligible Employee to keep the stock certificates, duly
endorsed, in the custody of Newmont Mining or an Affiliated Entity while the
restrictions remain in effect; or (ii) requiring that the stock certificates,
duly endorsed, be held in the custody of a third party while the restrictions
remain in effect.

(f) Shares of Common Stock or Restricted Stock Units issued under this payroll
practice may be issued pursuant to the provisions of any stock plan of Newmont
Mining or as otherwise determined in the sole discretion of the Compensation
Committee.

(g) Notwithstanding anything contained in this payroll practice to the contrary,
this payroll practice shall be administered and operated in accordance with any
applicable laws and regulations including but not limited to laws affecting the
timing of payment of the EPI Bonus to eligible Employees under this payroll
practice. The Compensation Committee or its delegate reserves the right to amend
their payroll practice at any time in order for this payroll practice to comply
with such laws or regulations.

(h) The Compensation Committee, to the full extent permitted by governing law,
shall have the discretion to require reimbursement of any portion of an EPI
Bonus previously paid to an executive grade level employee pursuant to the terms
of this payroll practice if: a) the amount of such EPI Bonus was calculated
based upon the achievement of certain financial results that were subsequently
the subject of a restatement, and: b) the amount of such EPI Bonus that would
have been awarded to the executive had the financial results been reported as in
the restatement would have been lower than the EPI Bonus actually awarded.

 

4



--------------------------------------------------------------------------------

SECTION IV-GENERAL PROVISIONS

The Compensation Committee may, in its sole discretion, require the eligible
employee to agree not to make an election pursuant to section 83(b) of the Code
as a condition for the receipt of common stock hereunder.

The “General Provisions” section of the Annual Incentive Compensation Payroll
Practice shall otherwise apply to this payroll practice.

 

5



--------------------------------------------------------------------------------

SCHEDULE A

Targeted Payout Percentages

 

Grade

 

Payout Percentage

E-1

  135%

E-2

  90%

E-3

  75%

E-4

  55%

E-5

  45%

E-6

  35%

SCHEDULE B

Total Shareholder Return Modifier Payout Percentages

 

Multiple of Newmont total annual return to gold

price appreciation

 

Payout Percentage of

Targeted Payout

Percentage

3.0 or greater

  25%

2.00 – 2.99

  15%

1.99 or below

  No additional award